COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS
                                 '
                                             No. 08-12-00302-CR
                                 '
                                         AN ORIGINAL PROCEEDING
 IN RE: DAVID BARRON,            '
                                              IN MANDAMUS
                                 '
                          Relator.
                                                 '

                                                 '

                                  MEMORANDUM OPINION

       Pending before the Court is a petition for writ of mandamus filed by David Barron, Relator,

in which he complains that the 210th District Court failed to set a bond after granting his motion

for new trial. Respondent has since set a bond and Relator has filed a motion to withdraw his

petition for writ of mandamus. We therefore dismiss Relator’s petition for writ of mandamus as

moot. See In re Woods, 261 S.W.3d 340, 341 (Tex.App.–Waco 2008, orig. proceeding); In re

Jaramillo, 164 S.W.3d 774, 775 (Tex.App.–Texarkana 2005, orig. proceeding).



                                              GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)